

Exhibit 10(a)25


FOURTH AMENDMENT TO THE SOUTHERN COMPANY
SUPPLEMENTAL BENEFIT PLAN




WHEREAS, Southern Company Services, Inc. heretofore established and adopted the
Southern Company Supplemental Benefit Plan, as amended and restated effective
June 30, 2016 (the “Plan”); and
WHEREAS, under Section 6.2 of the Plan, the Benefits Administration Committee
(“Administrative Committee”) may amend the Plan, provided the amendment either
(a) does not involve a substantial increase in cost to any Employing Company (as
defined in the Plan), or (b) is necessary, proper, or desirable in order to
comply with applicable laws or regulations enacted or promulgated by any federal
or state governmental authority; and
WHEREAS, the Board of Directors of Southern Company Services, Inc. has approved
the amendment of the Plan to reflect the new cash-balance design in the Southern
Company Pension Plan (“Pension Plan”) and the addition of provisions related to
grandfathered provisions from the merger of the AGL Resources Inc. Retirement
Plan into the Pension Plan, effective January 1, 2018; and
WHEREAS, the Administrative Committee by Resolution on August 1, 2018, has
determined it is appropriate to amend the Plan to provide that certain
nonqualified retirement benefits owed to former employees of Nicor Gas and AGL
Resources will be transferred to and payable under the Plan; and
WHEREAS, the Administrative Committee by Resolution on August 1, 2018, has
determined it is appropriate to amend the Plan to (i) provide for cessation of
active participation for employees of Pivotal Home Solutions, Elizabethtown Gas,
Elkton Gas and Florida City Gas who are no longer Employees due to the
divestitures that have occurred or will occur during 2018; and (ii) provide for
full vesting for Florida City Gas Participants and transfer of their benefits to
the buyer’s nonqualified plan; and
WHEREAS, the Administrative Committee by Resolution on October 22, 2018, has
determined it is appropriate to amend the Plan to (i) provide for cessation of
active participation for employees of Southern Power Company who are no longer
Employees due to the divestiture that has occurred or will occur during 2018;
and (ii) provide for full vesting for Southern Power Company Participants and
transfer of their benefits to the buyer’s nonqualified plan.
NOW, THEREFORE, effective as of January 1, 2018, or as otherwise specified
herein, the Plan is hereby amended as follows:
1.
Section 2.18 of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:
2.18 “Fresh Start Method” shall have the meaning set forth in section
4.1(b)(2)(B)(i) of the Plan.





--------------------------------------------------------------------------------




2.
Section 2.19 of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:
2.19 “Fresh Start SCPP Offset” shall have the meaning set forth in section
4.1(b)(2)(B)(iii) of the Plan.
3.
Section 2.24 of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:
2.24 “Participant” shall mean an Employee or former Employee of an Employing
Company who is eligible and participates in the Plan pursuant to Sections 4.1
and 4.2.
4.
Section 2.25 of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:
2.25 “Pension Benefit” shall mean the benefit described in Section 5.1 for a
given Participant.
5.
Section 2.34(a) of the Plan is hereby amended by adding the following sentence
to the end thereof:
If a Participant’s Pension Benefit is based on both a Cash Balance Benefit and a
benefit accrued under another Pension Plan formula, (i) the calculation in this
paragraph will apply only to the portion of the Pension Benefit that is not
based on the Cash Balance Benefit, and (ii) the provisions of subsection (c)
below will apply to the portion of the Pension Benefit that is based on the Cash
Balance Benefit.
6.
Section 2.34(b) of the Plan is hereby amended by adding the following sentence
to the end thereof:
If a Participant’s Pension Benefit is based on both a Cash Balance Benefit and a
benefit accrued under another Pension Plan formula, (i) the calculation in this
paragraph will apply only to the portion of the Pension Benefit that is not
based on the Cash Balance Benefit, and (ii) the provisions of subsection (c)
below will apply to the portion of the Pension Benefit that is based on the Cash
Balance Benefit.


2



--------------------------------------------------------------------------------




7.
The Plan is hereby amended by adding the following new Section 2.34(c):
(c)    For the portion of a Participant’s Pension Benefit that is based on a
Cash Balance Benefit.
(1)    Participant retires under the terms of Article XVII of the Pension Plan
at Separation from Service. The Cash Balance Account determined effective as of
the first installment to be made under Section 5.2 (ignoring for this purpose
any Key-Employee Delay).
(2)    Participant is not eligible to retire under the terms of Article XVII of
the Pension Plan at Separation from Service. The Cash Balance Account determined
effective as of September 1 of the calendar year following the calendar year of
Separation from Service.
8.
Section 2.40 of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:
2.40 “Pre-2016 Benefit Formulas” shall have the meaning of “Pre-2016 Benefit
Formula” in effect under the Pension Plan.
9.
Section 4.1(b)(1) of the Plan is hereby amended by deleting it in its entirety
and replacing it with the following:
4.1(b)(1)    The Pension Benefit payable under this Plan for each Participant
will be calculated based solely on the formula(s) applicable to the Participant
under the Pension Plan applied to the period(s) to which such formula(s) apply
to such Participant under the Pension Plan.
10.
Section 4.1(b)(2)(B) of the Plan is hereby amended by deleting it in its
entirety and replacing it with the following:
(B)    Subject to Section 5.2(g), a former Employee who is re-hired and becomes
a Participant in the Plan shall be eligible to accrue a new and separate Pension
Benefit, whether or not such Employee previously had a vested right to a Pension
Benefit, based on the following terms:
(i)compensation and service earned before the Employee is rehired will not be
taken into account when calculating the amount of the


3



--------------------------------------------------------------------------------




rehired Employee’s new and separate Pension Benefit (the “Fresh Start Method”);
(ii)The Pension Benefit accrued following re-hire will be payable in the form
and per the timing required by the Plan irrespective of how any prior accrued
Pension Benefit is being or will be paid to the Participant; and
(iii)With respect to the Retirement Income that is paid or is payable under the
terms of the Pension Plan which is taken into account as an offset to the
Pension Benefit payable under Article V of this Plan, compensation and service
earned before the Employee is rehired will not be taken into account when
calculating the amount of the rehired Employee’s Retirement Income offset amount
to be factored in when such rehired Employee subsequently Separates from Service
with a new and separate Pension Benefit (the “Fresh Start SCPP Offset”).
11.
The Plan is hereby amended by adding a new Section 4.3 to read as follows:
4.3    Provisions Regarding Divestitures.
(a)    Pivotal Home Solutions.
(1)    Cessation of Participation. Effective as of June 4, 2018, (i) Nicor
Energy Services Company d/b/a Pivotal Home Solutions will cease to be an
affiliated company of Southern Company Gas for purposes of determining Employing
Company status under the Plan; and (ii) Participants who cease to be Employees
due to the sale of Nicor Energy Services Company d/b/a Pivotal Home Solutions
will cease to be eligible to actively participate in the Plan.
(2)    Payment of Existing Benefits. Notwithstanding subsection (1) above, the
Plan benefits of Participants who cease to be Employees due to the sale of Nicor
Energy Services Company d/b/a Pivotal Home Solutions will remain in the Plan
until fully distributed according to the Plan’s terms.
(b)    Elizabethtown Gas and Elkton Gas.
(1)    Cessation of Participation. Effective as of July 1, 2018, Participants
who cease to be Employees due to the sale of certain assets of Pivotal Utility
Holdings, Inc. (i.e., the Elizabethtown Gas and Elkton Gas divisions) will cease
to be eligible to actively participate in the Plan.


4



--------------------------------------------------------------------------------




(2)    Payment of Existing Benefits. Notwithstanding subsection (1) above, the
Plan benefits of Participants who cease to be Employees due to the sale of
certain assets of Pivotal Utility Holdings, Inc. (i.e., the Elizabethtown Gas
and Elkton Gas divisions) will remain in the Plan until fully distributed
according to the Plan’s terms.
(c)    Florida City Gas.
(1)    Cessation of Participation. Effective as of July 29, 2018, (i) Pivotal
Utility Holdings, Inc. will cease to be an affiliated company of Southern
Company Gas for purposes of determining Employing Company status under the Plan;
and (ii) Participants who cease to be Employees due to the sale of the stock of
Pivotal Utility Holdings, Inc. (holding the Florida City Gas division) will
cease to be eligible to actively participate in the Plan.
(2)    Vesting Acceleration. Effective as of July 29, 2018, Participants who
cease to be Employees due to the sale of the stock of Pivotal Utility Holdings,
Inc. (i.e., the Florida City Gas division), or who are included on the list of
“Pension Participants” under the Stock Purchase Agreement dated as of May 20,
2018, providing for the sale of the stock of Pivotal Utility Holdings, Inc.,
will be deemed to be fully vested in their benefits and Accounts for all
purposes hereunder.
(3)    Spinoff to Buyer’s Plan. Effective as of July 29, 2018, all liabilities
for the payment of benefits accrued under the Plan with respect to Participants
who cease to be Employees due to the sale of the stock of Pivotal Utility
Holdings, Inc. (i.e., the Florida City Gas division), or who are included on the
list of “Pension Participants” under the Stock Purchase Agreement dated as of
May 20, 2018, providing for the sale of the stock of Pivotal Utility Holdings,
Inc., will be transferred to one or more nonqualified deferred compensation
plans maintained by NextEra Energy, Inc.
(d)    Southern Power Company.
(1)    Cessation of Participation. Effective as of December 4, 2018,
Participants who cease to be Employees due to the sale of Southern Power
Company’s equity interests in Southern Company – Florida LLC (holding the
Stanton Facility) and Southern Company – Oleander LLC (holding the Oleander
Facility) will cease to be eligible to actively participate in the Plan.
(2)    Vesting Acceleration. Effective as of December 4, 2018, Participants who
cease to be Employees due to the sale of Southern


5



--------------------------------------------------------------------------------




Power Company’s equity interests in Southern Company – Florida LLC (holding the
Stanton Facility) and Southern Company – Oleander LLC (holding the Oleander
Facility) will be deemed to be fully vested in their benefits and Accounts for
all purposes hereunder.
(3)    Spinoff to Buyer’s Plan. Effective as of December 4, 2018, all
liabilities for the payment of benefits accrued under the Plan with respect to
Participants who cease to be Employees due to the sale of Southern Power
Company’s equity interests in Southern Company – Florida LLC (holding the
Stanton Facility) and Southern Company – Oleander LLC (holding the Oleander
Facility) will be transferred to one or more nonqualified deferred compensation
plans maintained by NextEra Energy, Inc.
12.
Section 5.1(a) of the Plan is hereby amended by deleting the first sentence in
its entirety and replacing it with the following:
(a)    Each Participant shall be entitled to a Pension Benefit equal to that
portion of the Retirement Income under the Pension Plan which is not payable
under the Pension Plan to such Participant as a result of the limitations
imposed by Code Sections 401(a)(17) and 415(b), subject to the modifications
provided in subsection (b) below.
13.
Section 5.1(b) of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:
(b)    For purposes of this Section 5.1, the “earnings” used to calculate the
Pension Benefit of a Participant (other than under the Gas Provisions) shall be
modified as follows: all incentive pay earned while he is an Employee under any
annual group incentive plans, as defined in Section 4.2 of the Pension Plan,
shall be considered, provided such incentive award was earned on or after
January 1, 1994; however, incentive pay shall only be included in a Pre-2016
Participant’s “earnings” for purposes of calculating such Pre-2016 Participant’s
Pension Benefit using the 1.25% formula described in Section 4.2 of the Pension
Plan. Effective beginning January 1, 2018, a Participant’s “earnings” or, in the
case of Participants accruing benefits under the Gas Provisions, “Compensation”,
shall not include commissions earned by any commissioned Employee for purposes
of determining the Pension Benefit calculated under the Plan.


6



--------------------------------------------------------------------------------




14.
Section 5.2(a) of the Plan is hereby amended by adding the following sentence to
the end thereof:
The provisions of this Section 5.2 will not apply to benefits that were accrued
under the AGL Resources Inc. Excess Plan and which transferred to the Plan.
15.
Section 5.2(e) of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:
(e)    Participants Who Terminate with Vested Benefits.
(1)    General Rule. With respect to a Participant who Separates from Service on
or after March 1, 2007, to the extent the Participant is not eligible to retire
under Sections 4.1(a), 4.1(b) or 4.1(c), Article XVII or Schedule III of the
Pension Plan, but is vested in his Retirement Income under the Pension Plan,
notwithstanding anything to the contrary, such Participant shall receive a
Pension Benefit in the form of a single payment made as of September 1 of the
calendar year following the calendar year of termination from employment.
(2)    For a Participant who first participates in the Plan before January 1,
2018 and is not rehired on or after January 1, 2018. The single payment of the
portion of the Pension Benefit that is not based on a Cash Balance Benefit is
equal to (A) divided by (B) below:
(A)    The Single-Sum Amount determined as if the Participant’s first
installment date was to be coincident with his Normal Retirement Date.
(B)    The sum of one (1) plus the Discount Rate raised to a power equal to the
number of years and months between the Participant’s Normal Retirement Date and
the September 1 of the calendar year following the calendar year of termination
from employment.
(3)    For a Participant who first participates in the Plan on or after January
1, 2018 or is rehired on or after January 1, 2018. The single payment of the
portion of the Pension Benefit that is not based on a Cash Balance Benefit is
equal to the Single-Sum Amount described in Section 2.34(b)(2).
For the avoidance of doubt, the Discount Rate used for the calculations in
Section 5.2(e)(2) and 5.2(e)(3) above is to be the Discount Rate applicable for
the calendar year the Participant Separates from Service.


7



--------------------------------------------------------------------------------




(4)    For the portion of a Participant’s Pension Benefit that is based on a
Cash Balance Benefit. The single payment is equal to the Cash Balance Account.
(5)    Death Benefits. With respect to a Participant who first participates in
the Plan before January 1, 2018 and is not rehired on or after January 1, 2018,
to which this Section 5.2(e) applies, if such a Participant dies after
Separation from Service but prior to payment in accordance with Section
5.2(e)(1) above and prior to July 1, 2017, the Provisional Payee, if any, shall
receive the single payment provided in Section 5.2(e)(2) above at the same time
the Participant would have received such payment if he had not died.
If a Participant dies on or after July 1, 2017, refer to Section 5.2(f).
(6)    Total Disability. The determination of whether a Participant who is not
eligible to retire has a Separation from Service by reason of a Total Disability
will be made in accordance with Code Section 409A, and such Participant shall
receive a Pension Benefit in the form of a single payment made as of September 1
of the calendar year following the calendar year in which the Separation from
Service occurs.
16.
Section 5.2(f) of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:
(f)    Designated Beneficiary Death Benefit on and after July 1, 2017.
(1)    If a Participant dies on or after July 1, 2017, while in active service
or after Separation from Service with a vested Pension Benefit in this Plan,
death benefits will be determined pursuant to this subsection.
(A)    For the portion of a Participant’s Pension Benefit that is not based on a
Cash Balance Benefit:
(I)    If such Participant is a Pre-2016 Participant, and (i) he has elected his
Spouse as his sole Designated Beneficiary, such Spouse shall receive 100% of the
Single-Sum Amount, or (ii) he has elected a Designated Beneficiary(ies) which is
not his Spouse, such Designated Beneficiary(ies) shall receive 50% of the
Single-Sum Amount with an equal portion of such Single-Sum Amount payable to
each such living Designated Beneficiary, or
(II)    If the Participant is not a Pre-2016 Participant, the Designated
Beneficiary(ies) (whether or not the Spouse) shall receive 50% of the Single-Sum
Amount with an


8



--------------------------------------------------------------------------------




equal portion of such Single-Sum Amount payable to each such living Designated
Beneficiary.
(B)    For the portion of a Participant’s Pension Benefit that is based on a
Cash Balance Benefit: The Designated Beneficiary(ies) (whether or not the
Spouse) shall receive 100% of the Single-Sum Amount, with an equal portion of
such Single-Sum Amount payable to each such living Designated Beneficiary.
(2)    The form of payment of the Single-Sum Amount described in Section
5.2(f)(1) above is as follows:
(A)    For deaths prior to April 1, 2019. A single lump sum equal to the
Single-Sum Amount is payable to the Designated Beneficiary(ies) on the first of
the month following the date of the Participant’s death. The single lump sum
benefit will be payable as soon as administratively feasible after the
Designated Beneficiary(ies) have been confirmed and located.
(B)    For deaths on or after April 1, 2019. Ten (10) annual installments are
payable to the Designated Beneficiary(ies), commencing on the first of the month
following the date of the Participant’s death. The first installment shall be
derived from the Single-Sum Amount(s) plus Earnings, if any, divided by ten
(10). Subsequent annual installments shall be amounts equal to the Participant’s
unpaid Single-Sum Amount(s) plus Earnings divided by the number of remaining
annual payments. The first annual installment will be payable as soon as
administratively feasible after the Designated Beneficiary(ies) have been
confirmed and located. This payment is subject to the cash out rules described
in Section 5.11 of the Plan.
(3)    If a Participant who first participates in the Plan before January 1,
2018 and is not rehired on or after January 1, 2018, dies while in active
service and prior to age 50, the Single-Sum Amount described in Section
5.2(f)(1)(A) above (with respect to the portion of the Pension Benefit that is
not based on a Cash Balance Benefit) is calculated as (A) divided by (B) below:
(A) The Single-Sum Amount determined as if the Participant survived to his
fiftieth (50th) birthday and Separated from Service.
(B) The sum of one (1) plus the Discount Rate raised to a power equal to the
number of years and months between the first of the second month following the
Participant’s 50th birthday and the first of the month following the
Participant’s date of death.


9



--------------------------------------------------------------------------------




(4)    If a Participant who first participates in the Plan on or after January
1, 2018 or is rehired on or after January l, 2018, dies while in active service
and prior to age 50, the Single-Sum Amount described in Section 5.2(f)(1)(A)
above (with respect to the portion of the Pension Benefit that is not based on a
Cash Balance Benefit) is calculated as the actuarial present value of the
Pension Benefit payable as a single life annuity calculated using the Discount
Rate and the “Applicable Mortality Table” within the meaning of Code Section
417(e)(3) described by the Secretary of the Treasury for the calendar year in
which the Participant Separates from Service. This Single-Sum Amount calculation
shall be determined as of the first of the month following the Participant’s
date of death taking into account the following: (a) no reductions are applied
for the Death Benefit Charge-Basic or the Death Benefit Charge-Enhanced for
preretirement death benefit coverage under the Pension Plan; and (b) the
actuarial present value calculation reflects a deferred factor to the first of
the month coincident with or following the Participant’s age 50; and (c) the
Pension Benefit is payable at the first of the month coincident with or
following the Participant’s age 50.
(5)    If a Participant who first participates in the Plan on or after January
1, 2018 or is rehired on or after January 1, 2018, dies while in active service
at age 50 or later, the Single-Sum Amount described in Section 5.2(f)(1)(A)
above (with respect to the portion of the Pension Benefit that is not based on a
Cash Balance Benefit) is calculated as the Single-Sum Amount described in
Section 2.34(b)(1).
(6)    If a Participant who first participates in the Plan before January 1,
2018 and is not rehired on or after January 1, 2018, dies after Separation from
Service but prior to payment in accordance with Section 5.2(e)(1) above, the
Single-Sum Amount described in Section 5.2(f)(1)(A) above (with respect to the
portion of the Pension Benefit that is not based on a Cash Balance Benefit) is
calculated as (A) divided by (B) below:
(A) The Single-Sum Amount determined as if the Participant’s first installment
date was to be coincident with his Normal Retirement Date.
(B) The sum of one (1) plus the Discount Rate raised to a power equal to the
number of years and months between the Participant’s Normal Retirement Date and
the first of the month following the Participant’s date of death.
(7)    If a Participant who first participates in the Plan after January 1, 2018
or is rehired on or after January 1, 2018, dies after Separation from Service
but prior to payment in accordance with Section 5.2(e)(1) above, the Single-Sum
Amount described in Section 5.2(f)(1)(A) above (with respect to the portion of
the Pension Benefit that is not based on a Cash


10



--------------------------------------------------------------------------------




Balance Benefit) is calculated as the actuarial present value of the Pension
Benefit payable as a single life annuity calculated using the Discount Rate and
the “Applicable Mortality Table” within the meaning of Code Section 417(e)(3)
described by the Secretary of the Treasury for the calendar year in which the
Participant Separates from Service. This Single-Sum Amount calculation shall be
determined as of the first of the month following the Participant’s date of
death taking into account the following: (a) no reductions are applied for the
Death Benefit Charge-Basic or the Death Benefit Charge-Enhanced for
preretirement death benefit coverage under the Pension Plan; and (b) the
actuarial present value calculation reflects a deferred to Normal Retirement
Date factor; and (c) the Pension Benefit is payable at the Participant’s Normal
Retirement Date.
With respect to Section 5.2(f)(1)(A) above, for the avoidance of doubt, the
Participant may either elect his Spouse as his sole Designated Beneficiary or
may elect Designated Beneficiary(ies) none of which is the Spouse.
(8)    If a Participant dies while in active service, the Single-Sum Amount
described in Section 5.2(f)(1)(B) above (with respect to the portion of the
Pension Benefit that is based on a Cash Balance Benefit) is equal to the Cash
Balance Account.
(9)    If a Participant dies after Separation from Service but prior to payment
in accordance with Section 5.2(e)(1) above, the Single-Sum Amount described in
Section 5.2(f)(1)(B) above (with respect to the portion of the Pension Benefit
that is based on a Cash Balance Benefit) is equal to the Cash Balance Account.
17.
Section 5.2(g) of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:
(g)    Treatment of Re-hired Employees on and after January 2, 2017.
(1)    A Participant that is rehired and whose benefit is either suspended under
the Pension Plan or has not commenced being paid his Retirement Income under the
Pension Plan will have his Pension Benefit calculated (A) using the “Fresh Start
Method” with “Fresh Start SCPP Offset” and (B) in accordance with the formula(s)
applicable to the Participant under the Pension Plan following rehire.
(2)    A Participant that is rehired by an Employing Company and previously
received his entire Retirement Income in the Pension Plan in the form of a lump
sum distribution shall have his Pension Benefit calculated (A) using the “Fresh
Start Method” and (B) in accordance with the formula(s) applicable to the
Participant under the Pension Plan following rehire.


11



--------------------------------------------------------------------------------




18.
The Plan is hereby amended by adding the following new Section 5.13, effective
as of August 1, 2018:
5.13    Nicor Grandfathered Benefits.
Notwithstanding the provisions of Article IV, the individuals listed on the
attached Appendix C, who are former employees of Nicor Gas or AGL Resources and
their affiliates and their beneficiaries, will be entitled to receive the
periodic benefit payments described in Appendix C (the “Gas Grandfathered
Benefits”). Gas Grandfathered Benefits will not be considered Pension Benefits
or Non-Pension Benefits hereunder, but will be payable under the Plan according
to the terms described in Appendix C. The individuals listed on Appendix C will
be considered Participants in the Plan solely with respect to the Gas
Grandfathered Benefits, and will not be entitled to a Pension Benefit or
Non-Pension Benefit unless they otherwise meet the requirements set forth in
Articles IV and V for eligibility for such benefits. Sections 5.9 and 5.10 of
the Plan will not apply to Gas Grandfathered Benefits.
19.
The Plan is hereby amended by adding the following new Appendix C, effective as
of August 1, 2018:
APPENDIX C

GAS GRANDFATHERED BENEFITS TO BE PAID UNDER THE PLAN


I.    Benefits from the Nicor Gas Supplementary Retirement Plan. The following
periodic benefit payments previously provided under the Nicor Gas Supplementary
Retirement Plan will be transferred to and payable under the Plan:
Name
Description of Payments
Annual Amount
Type
[              ]
Payments for life, no survivor benefit
$43,164.00
Retiree benefits
[              ]
Payments for life, no survivor benefit
$3,216.00
Retiree benefits
[              ]
Payments for life
$726.00
Survivor benefits
[              ]
Payments for life, no survivor benefit
$1,405.92
Retiree benefits



12



--------------------------------------------------------------------------------






Name
Description of Payments
Annual Amount
Type
[              ]
Payments for life, no survivor benefit
$14,534.04
Alternate payee benefits under qualified domestic relations order
[              ]
Payments for life, no survivor benefit
$22,476.00
Retiree benefits



II.    Benefits from the Nicor Gas Supplementary Savings Plan. The following
benefits previously provided under the Nicor Gas Supplementary Savings Plan will
be transferred to and payable under the Plan:
(A)    Accounts. As of December 31, 2017, each of the following individuals will
be credited with a bookkeeping account balance as follows, payable in the
indicated form of payment:
Name
Account Balance
Method of Distribution of Account
Type
[              ]
$12,885.06
Annual installments ending with the installment payment made in 2020
Survivor benefits
[              ]
$350,634.27
Annual installments ending with the installment payment made in 2031
Retiree benefits
[              ]
$29,849.57
Annual installments ending with the installment payment made in 2021
Retiree benefits



(B)    Adjustment for Earnings. As of the last day of each calendar year
(beginning with 2018) until the full amount owed to the payee is distributed,
each such individual’s account balance will be adjusted (i) first, by charging
to the account the amount of any distributions that have been paid during such
calendar year, and (ii) second, by crediting to the account interest calculated
based on the first segment interest rate under Code Section 417(e) for August
preceding such calendar year, based on the balance of the account as of the end
of such calendar year.
(C)    Death before Distribution. In the event that an individual entitled to a
benefit under this Section II dies before the full amount of the account has
been


13



--------------------------------------------------------------------------------




distributed, the remaining installment payments will be paid to that
individual’s Designated Beneficiary as defined in Section VI below.
III.    Benefits from the Nicor Capital Accumulation Plan. The following
periodic benefit payments previously provided under the Nicor Capital
Accumulation Plan will be transferred to and payable under the Plan:
Name
Description of Payments
Annual Amount
Type
[              ]
Annual payments each January, ending with the payment made in 2022
$84,096.00
Survivor benefits
[              ]
Annual payments each January, ending with the payment made in 2022
$41,772.00
Retiree benefits
[              ]
Annual payments each January, ending with the payment made in 2023
$185,037.00
Retiree benefits
[              ]
Annual payments each January, ending with the payment made in 2029
$173,044.00
Retiree benefits
[              ]
Annual payments each January, ending with the payment made in 2029
$116,060.00
Retiree benefits
[              ]
Annual payments each January, ending with the payment made in 2025
$140,162.00
Retiree benefits
[              ]
Annual payments each January, ending with the payment made in 2022
$31,329.00
Retiree benefits



In the event that an individual entitled to a benefit under this Section III
dies before all of the applicable payments have been made, the remaining
payments will be paid to that individual’s Designated Beneficiary as defined in
Section VI below.
IV.    Benefits from Individual Agreements Attributable to Discontinued Nicor
Gas Operations. The following periodic retiree benefit payments previously
provided under individual agreements entered into with the indicated former
Nicor Gas employees will be transferred to and payable under the Plan:


14



--------------------------------------------------------------------------------




Name
Description of Payments
Annual Amount
Type
[              ]
Monthly payments for life, no survivor benefit
$9,642.48
Retiree benefits
[              ]
Monthly payments until the earlier of October 2022 or the death of the
participant
$7,950.00
Retiree benefits
[              ]
Monthly payments for life
$44,196.00
Retiree benefits
[              ]
Monthly payments for life, beginning the month after [              ] death
$13,140.00
Survivor benefits (with respect to participant [              ])
[              ]
Monthly payments until the earlier of October 2027 or the death of the
participant
$3,800.04
Retiree benefits
[              ]
Monthly payments until the earlier of January 2021 or the death of the
participant
$5,049.96
Retiree benefits
[              ]
Monthly payments until the earlier of February 2023 or the death of the
participant
$3,950.04
Retiree benefits
[              ]
Monthly payments for life, no survivor benefit
$2,299.08
Retiree benefits
[              ]
Monthly payments for life, no survivor benefit
$3,232.20
Retiree benefits



V.    Benefits from Individual Agreements Attributable to Former AGL Resources
Employees. The following periodic retiree benefit payments previously provided
under individual agreements entered into with the indicated former AGL Resources
employees will be transferred to and payable under the Plan:


15



--------------------------------------------------------------------------------




Name
Description of Payments
Annual Amount
Type
[              ]
Monthly payments for life
$48,605.16
Retiree benefits
[              ]
Monthly payments for life, beginning the month after [              ] death
$24,302.58
Survivor benefits (with respect to participant [              ])
[              ]
Monthly payments for life
$213.72
Retiree benefits



VI.    Designated Beneficiaries. For purposes of this Appendix C, the term
“Designated Beneficiary” will mean the person(s) or entity(ies) identified by a
payee in a manner prescribed by the Administrative Committee as eligible to
receive any survivor benefit payable with respect to the benefits described in
Section II or Section III of this Appendix C, as applicable. In the event no
such designation is made by a payee, or if such beneficiary is not living or in
existence at the time for commencement or continuance of such payment under the
Plan following the payee’s death, such payment will be made to the person or
persons in the first of the following classes of successive preference, if then
living:
(a) the payee’s spouse on the date of his death;
(b) the payee’s legally recognized children, equally;
(c) the payee’s parents, equally;
(d) the payee’s brothers and sisters, equally; or
(e) the payee’s executors or administrators.
Payment to such one or more persons will completely discharge the Plan with
respect to the amount so paid.
VII.    Administration of Payments. Payments under this Appendix are intended to
be administered according to the payment administration of the Plan, beginning
as soon as reasonably practicable following adoption of this Appendix.
20.
Except as amended herein by this Fourth Amendment, the Plan shall remain in full
force and effect.


16



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Administrative Committee, through its authorized
representative, has adopted this Fourth Amendment to the Southern Company
Supplemental Benefit Plan, as amended and restated as of June 30, 2016, this
14th day of December, 2018.


 
BENEFITS ADMINISTRATION COMMITTEE






By:
/s/James M. Garvie






Name:
James M. Garvie






Its:
Chairperson





17

